Mb. Justice Bubnett
delivered the following dissenting opinion:
On January 2, 1913, Chester A. Smith and Otis S. Smith executed and delivered to the plaintiff their *571promissory note of that date, of which a copy is here set ont:
“$1,621. Portland, Oregon, January 2, 1913.
“Five years after date, without grace, we promise to pay to the order of Catherine Coates sixteen hundred and twenty-one dollars, for value received, with interest after date at rate of 7 per cent per annum until paid. Principal and interest payable in U. S. gold coin at Sunnyside, Portland, Oregon, and in case suit or action is instituted to collect this note, or any portion thereof, we promise to pay such sum as the court may adjudge reasonable as attorney’s fees in said suit or action. There may be paid on any interest-bearing date any amount in even hundreds dol^arS"
“Chester A. Smith.
“Otis S. Smith.”
At the same time they mortgaged to her certain real property in the usual form, conditioned that, if the money due upon the note should be paid, the mortgage should be void, but in case default should be made in payment of the principal and interest, as provided in the note, then she might sell the premises in the manner prescribed by law, etc. Appended to this mortgage was an acknowledgment in the following form:
“State of Oregon,
County of Multnomah—ss:
“On the second day of January, A. D. 1913, personally came before me, a notary public in and for said county and state, the within named Samuel H. Smith and Adora L. Smith, his wife, to me personally known to be the identical persons described in and who executed the foregoing instrument, and acknowledged to me that they executed the same freely for the uses and purposes therein mentioned.
“la witness whereof I have hereunto set my hand and seal the day and year last above written.
“E. C. Minor,
“Notary Public for Oregon.”
*572A demurrer to the original complaint having been sustained, an amended complaint was filed alleging the giving of the note set out by copy, and making the following statement:
“And that at the time the said note was executed, and subsequent to the date of its execution, the said defendants Chester A. Smith and Otis S. Smith orally promised and agreed to pay the said interest provided for in said note yearly, that is, to pay the interest on the principal sum of said note on or about the second day of January of each year, after the time of. the execution of said note, but that the scrivener who drew up the said note neglected to state in said note that the interest made payable thereby should be paid annually; that at the time of the execution of said note it was and now is the custom to pay the interest on promissory notes annually when the time of payment of said note is not stated in said note, and the said custom was known to the plaintiff and the defendants at the time of the execution of said note.”
The execution of the mortgage is averred and a complete transcript of it is written into the amended complaint. Concerning the acknowledgment this averment appears:
“That at the time of the execution of said note and mortgage the said E. C. Minor, who acknowledged the same as notary public, erroneously inserted in the acknowledgment of said, mortgage the names of Samuel H. Smith and Adora L. Smith, wife of said Samuel H. Smith, in place and in stead of the names of the makers of said mortgage, and that the insertion of said names of said Samuel H. Smith and Adora L. Smith was through the error, inadvertence and mistake of said E. C. Minor, and that the said defendants Chester A. Smith and Otis S. Smith were present at the execution thereof, and in the presence of said notary public acknowledged the execution of said document, and that it was the intention of said scrivener or notary public to insert the names of said Chester A. *573Smith and Otis S. Smith in the said acknowledgment instead of the names of said Samnel EL Smith and Adora L.' Smith.”
About the defendant Sabin the complaint says:
“That subsequent to the date of the execution of said mortgage, to wit, on or about the - day of May, 1914, the said mortgagors were declared bankrupt, and thereafter, and on or about the twenty-eighth day of May, 1914, the said E. L. Sabin, one of the defendants herein, was elected by the creditors of said mortgagors trustee in bankruptcy for said mortgagors, and said defendant has qualified as such trustee.”
On the ground that the interest had not been paid annually, the plaintiff prays for a correction of the note and mortgage and for a decree foreclosing the latter as corrected with personal judgment against the makers of the note for the principal and interest, and $175 attorneys’ fees. The defendant Sabin, as trustee in bankruptcy, demurred to this amended complaint on the ground that it does not state facts sufficient to constitute a cause of action; that the note set forth in the complaint shows upon its face that the same is not due, and nothing is pleaded to modify or change the rule that a written instrument cannot be varied by parol evidence; that the mortgage copied at large into the plaintiff’s pleading is not valid as against the trustee, the same showing upon its face that it was not acknowledged by the -makers thereof as prescribed by law; and that the complaint does not show that permission of the District Court of the United States for the District of Oregon was obtained before suit was instituted against Sabin, who was an officer of such court. This demurrer was overruled. Subsequently, upon leave obtained, there was filed what was denominated a supplemental complaint, but *574which was precisely like the former one, except that it stated in substance that about April 21, 1913, Otis Smith had conveyed to Chester Smith the interest of the former in the real property mortgaged, and that for the unpaid balance of the purchase price in that sale Otis had filed his claim against the estate of Chester, a bankrupt, upon which the defendant Sabin, as trustee in bankruptcy, had paid a dividend of 3 per cent. The Smiths made no appearance at any stage of the litigation. The defendant Sabin demurred to this complaint, but, without passing upon the same, the court entered a decree against all the defendants for want of an answer, correcting the note and mortgage as prayed for in the complaint, and foreclosing the same. From this decree the defendant Sabin, as trustee in bankruptcy, appeals.
This case comes to us to test the validity of the complaint as against a demurrer to the same. In such a state of the pleadings the rule of construction is that the allegations of the complaint are to be taken most strongly against the pleader; for the validity of his statement is challenged at the outset while there is yet opportunity for him to amend. Concerning the-alleged mistake in the note, we observe that it is said that the makers thereof- orally promised and agreed to pay the interest annually, but that the scrivener who drew up that instrument neglected to state that provision therein. On its face the pleading avers two separate agreements, one written in the note, and the other expressed orally by the makers. It is not stated that they intended or agreed that this latter stipulation should- be included in the note. There is no allegation- anywhere in the complaint indicating in the least that the alleged mistake was mutual between the parties or that it occurred through the inadvertence *575of the plaintiff and the fraud or deceit of the makers of the note. Neither is it claimed that the alleged mistake occurred without the fault or negligence of the plaintiff. The precept for pleading in such cases has been settled by a long line of authorities in this state. It is thus laid down by Mr. Justice Moore in Hughey v. Smith, 65 Or. 323 (133 Pac. 68):
“The rule is settled in this state that, in a suit to reform a written instrument on the ground of misapprehension of the facts involved, the complaint must distinctly allege what the original agreement of the parties was, or point out with clearness and precision wherein there was a misunderstanding, and that such mistake was mutual and did not arise from the gross negligence of the plaintiff, or that his misconception originated in the fraud of the defendant.”
See Evarts v. Steger, 5 Or. 147; Lewis v. Lewis, 5 Or. 169; Stephens v. Murton, 6 Or. 193; McCoy v. Bayley, 8 Or. 196; Foster v. Schmeer, 15 Or. 363 (15 Pac. 626); Hyland v. Hyland, 19 Or. 51 (23 Pac. 811); Meier v. Kelly, 20 Or. 86 (25 Pac. 73); Epstein v. State Ins. Co., 21 Or. 179 (27 Pac. 1045); Kleinsorge v. Rohse, 25 Or. 51 (34 Pac. 874); Osborn v. Ketchum, 25 Or. 352 (35 Pac. 972); Thornton v. Krimbel, 28 Or. 271 (42 Pac. 995); Mitchell v. Holman, 30 Or. 280 (47 Pac. 616); Sellwood v. Henneman, 36 Or. 575 (60 Pac. 12); Stein v. Phillips, 47 Or. 545 (84 Pac. 793); Bower v. Bowser, 49 Or. 182 (88 Pac. 1104); Smith v. Interior Warehouse Co., 51 Or. 578 (94 Pac. 508, 95 Pac. 499); Howard v. Tettelbaum, 61 Or. 144 (120 Pac. 373).
It is also declared in the same substance in Suksdorf v. Spokane, P. & S. Ry. Co., 72 Or. 398 (143 Pac. 1104).
The allegation of the custom to pay interest annually on promissory notes does not help the matter, *576because custom, while used as a rule of interpretation, can neither add to nor take from the express terms of a contract: Section 727, L. O. L., subd. 12; McCulsky v. Klosterman, 20 Or. 108 (25 Pac. 366, 10 L. R. A. 785); Holmes v. Whitaker, 23 Or. 319 (31 Pac. 705); Savage v. Salem Mills Co., 48 Or. 1 (85 Pac. 69, 10 Ann. Cas. 1065, note); Barnard v. Houser, 68 Or. 240 (137 Pac. 227); Oregon Fisheries Co. v. Elmore Packing Co., 69 Or. 340 (138 Pac. 862). Moreover, the allegation makes the usage depend upon the fact that no time of payment of the note is stated, but the very note itself would take it out of this alleged custom, because there it is prescribed that it must be paid five years after its date. The oral agreement mentioned cannot be taken as part of the written agreement, for this .would violate Section 713, L. O. L., saying:
“When the terms of an agreement have been reduced to writing by the parties, it is to be considered as containing all those terms, and therefore there can be, between the parties and their representatives or successors in interest, no evidence of the terms of the agreement, other than the contents of the writing, except * # where a mistake or imperfection of the writing is put in issue by the pleadings.”
As we have shown by the .authority of Hughey v. Smith, 65 Or. 323 (133 Pac. 68), the statements of the complaint are not sufficient to raise the issue of mistake. The agreement of the Smiths made subsequent to the execution of the note to pay the interest annually cannot affect the case, because there is no consideration pleaded, for the subsequent agreement, and the mortgage does not purport to secure anything but the note. It does not assure -the performance of the alleged oral agreement, whether contemporaneous with *577or subsequent to the execution of the written promise to pay.
As to the alleged mistake in the acknowledgment of the mortgage, it is sufficient to say that, if Samuel H. Smith and Adora L. Smith, his wife, were indeed the identical persons described in and who executed the mortgage as the notary certifies, then the interest of Chester A. and Otis S. Smith was not affected by the mortgage. On the other hand, if Chester A. and Otis S. Smith were really the persons who executed the instrument, then is the acknowledgment insufficient to authorize the recording of the mortgage so as to charge the trustee in bankruptcy with notice of its contents. There are many cases where a mere clerical error in the spelling of a name has been disregarded by the court in construing the acknowledgment. Such a case is Rodes v. St. Anthony & Dakota Elevator Co., 49 Minn. 370 (52 N. W. 27), where the maker of the mortgage was “Wm. Sehrieber” and the certificate of the acknowledgment alluded to him as “Wm. Strieber,” whom the notary declared “to be the person above named.” In Paxton v. Ross, 89 Iowa, 661 (57 N. W. 428), there was a deed to “M. Thompson, of Washington City, D. C. ” The next conveyance in chain of title was from “Michael Thompson, widower, now of Honolulu, Sandwich Islands.” It was signed “M. Thompson.” The certificate of acknowledgment referred to him as “Michael Thompson,” known by the officer to be the person who executed the deed. These differences were disregarded by the court in construing the effect of the conveyances. Many other such cases might be cited; but others, like Boothroyd v. Engles, 23 Mich. 19, Stephens v. Motl, 81 Tex. 115 (16 S. W. 731), Carleton v. Lombardi, 81 Tex. 355 (16 S. W. 1081), Heil v. Redden, 38 Kan. 255 (16 Pac. 743), *578and Powers v. Hatter, 152 Ala. 636 (44 South. 859), hold that, where the name in the acknowledgment is entirely different from that signed to the deed to be authenticated, the instrument is not entitled to record. This seems to be the view taken by the pleader in the instant case; for she counts upon it as a mistake, and seeks to have it corrected. To hold that the acknowledgment was sufficient to entitle the mortgage to record would be making a better case for the plaintiff than she makes for herself.
In cases such as Larson v. Elsner, 93 Minn. 303 (101 N. W. 307, 2 Ann. Cas. 989), Wilcoxon v. Osborn, 77 Mo. 621, and Milner v. Nelson, 86 Iowa, 452 (53 N. W. 405, 41 Am. St. Rep. 506, 19 L. R. A. 279), cited in support of the acknowledgment in question, the name of the grantor was left blank in the certificate, but in each instance the officer certified that “personally appeared before me-, to me personally known to be the identical person described in and who executed the foregoing instrument, and acknowledged that he executed the same for the purpose therein named,” or employed words substantially the same. These were held good on the principle that the officer certifies that someone described, not by name, but as the person who executed the deed, appeared and acknowledged the execution. There are other cases like Smith v. Hunt, 13 Ohio, 260 (42 Am. Dec. 201), Stanton v. Button, 2 Conn. 527, and Hayden v. Westcott, 11 Conn. 129, where the certificate recited substantially that “Personally appeared-and acknowledged that he did sign,” where the acknowledgment was deemed bad because it did not appear who had executed or acknowledged the instrument. The acknowledgment was held void in Buell v. Irwin, 24 Mich. 145, where the certificate recited that “personally appeared be*579fore me I. D., to me known to be tbe person described in and wbo executed the above deed, and acknowledged that- executed tbe said deed”; it not appearing wbo bad acknowledged or executed tbe same. Much reliance is placed upon tbe case of Pickett v. Doe, 5 Smedes & M. (Miss.) 470 (43 Am. Dec. 523). There a sheriff’s deed signed “A. G. Harrison, Sheriff,” bad appended to it this certificate, omitting tbe venue:
“Personally appeared before me, George Crockett, clerk of tbe probate court in and for said county, whose name is subscribed to tbe within deed, as such, wbo acknowledged that be signed, sealed, and delivered tbe same, as bis act and deed, on the day and year therein mentioned, and for tbe purposes therein contained. "Witness my band and seal of office this 3d day of August, 1841.
“[Signed] George Crockett, Clerk.”
It will be noted that tbe acknowledging officer put bis own name into tbe blank which should have been filled with the name of tbe sheriff. This deed was issued in pursuance of a sale under a judgment against one Ratliff, dated February 24, 1838, and was offered in evidence by tbe plaintiff in ejectment in support of his claim. He also read in evidence another deed for tbe same land by tbe sheriff under.an execution on a judgment against a defendant named Hawley rendered November 25,1836, which was properly acknowledged. In discussing tbe quoted certificate tbe court merely said:
“It is believed that tbe certificate of tbe clerk is very nearly, if not entirely, to tbe effect required. But suppose it should be insufficient; does that alter tbe case? Tbe land claimed was purchased by tbe Planters Bank, under two different executions, and separate deeds taken, and if either be good, it is sufficient.”
*580The opinion proceeds to show that the Hawley deed was sufficient to pass title, and affirmed the judgment for plaintiff on that ground. Although the syllabus of the case would indicate that the court held the quoted certificate sufficient, yet it is not sustained by the opinion itself. The case is not an authority for the validity of such an acknowledgment. The case of Carpenter v. Dexter, 8 Wall, 513 (19 L. Ed. 426), is not applicable here. There the statute required that the grantor should be known to the officer taking the acknowledgment, and that the fact should be recited in the certificate. There was appended to the deed in question proof by the affidavit of a subscribing witness of its execution. This was sworn to before the other witness. All this, taken in connection with a curative statute, was held to validate the deed. Another case relied upon by Mr. Justice Bean is Rodes v. St. Anthony & Dak. Elevator Co., 49 Minn. 370 (52 N. W. 27). There a chattel mortgage was executed by ‘‘Wm. Schrieber.” The certificate referred to him as “Wm. Strieber,” known to the officer “to be the person above named.” The court held that as between the parties this was sufficient to pass the title. But the case was made to depend upon Rogers v. Manley, 46 Minn. 403 (49 N. W. 194), where the issue was whether a certain deed was a forgery. In deciding this question of fact the court considered the name of the grantor in the body of the deed and in the certificate, “Charles Y. Rogers,” as circumstantial evidence, when taken in connection with other occurrences, that that individual wrote the name “Charles F. Roggers”.as signature to the deed. The question of the acknowledgment being sufficient to entitle the deed to record was not considered. Bird v. McClelland (C. C.), 45 Fed. 458, went off on the principle *581that, where a clerk of the Circuit Court was ex-officio clerk of a certain special court in which it was proper to acknowledge deeds, and the officer taking the acknowledgment styled himself as above, and said that the “grantor appeared in said court,” it meant the court in which such a procedure was proper. Touchard v. Crow, 20 Cal. 150 (81 Am. Dec. 108), holds that under a statute allowing a clerk of a court of record to take acknowledgments, his deputy signing as such without using the name of his principal may also take the acknowledgment. This court ruled differently on a like question in Dennison v. Story, 1 Or. 272, holding that a return signed ‘/A. S. Crabb, Deputy Sheriff,” not disclosing his superior, was insufficient. Wilson v. Russell, 4 Dak. 376 (31 N. W. 645), merely decides that a deputy sheriff executing a deed in the name of his principal may acknowledge it as the act of the latter.
International Kaolin Co. v. Vause, 55 Fla. 641 (46 South. 3), relates to the acknowledgment of a deed by the corporation’s president, under a special statute of that state. Summer v. Mitchell, 29 Fla. 179 (10 South. 562, 30 Am. St. Rep. 106, 14 L. R. A. 815), treats of the abbreviation of the officer’s title. The decision was referable to the principle that the court will take judicial notice of “the true significance of all English words and phrases and all legal expressions”: Section 729, L. O. L.; 16 Cyc. 875. Rackleff v. Norton, 19 Me. 274, was a case in which the acknowledgment is not quoted, but the objection was that no venue was laid. The court held that this was not required, and that, the authority of the officer being conceded, it would be presumed that he acted where he had a right to act. King v. Merritt, 67 Mich. 194 (34 N. W. 689), disclosed that the certificate stated that the wife ac*582knowledged that she executed the deed “with fear or compulsion of any person,” using the word “with” instead of “without.” The court held the deed sufficient to convey title as against the grantors. Whether the acknowledgment was sufficient to entitle the instrument to record, and thus impart constructive notice to the creditors of the grantor, was not considered hy the court. In Hughes v. Morris, 110 Mo. 306 (19 S. W. 481), the instrument in question recited “that the undersigned J. C. Mason and O. A. Barron, composing the firm of J. C. Mason & Co.,” do sell, etc. It was signed by the firm name only, which also alone appeared in the certificate of acknowledgment. The Supreme Court held it void as against attaching creditors. How this precedent sustains the acknowledgment involved in the instant case is not apparent. Again, Graham v. Whitely, 26 N. J. Law (2 Dutch.), 254, holds that under the statute of New Jersey a conveyance of land in that state could not be acknowledged in another state, unless the grantor resided in the latter and held a deed thus acknowledged void as to all grantors whose residence was not shown to be in the foreign jurisdiction. It is not believed that this case sustains the certificate which we are considering. In Bauer v. Schmelcher, 5 N. Y. Supp. 423, a widow, devisee of some realty under her deceased •husband’s will, conveyed the same. No executor or administrator had been appointed, although the surrogate had admitted the will to probate. She was described in the conveyance by her name and as “executrix and devisee” of the will. In terms, the deed was sufficient to convey her estate. She signed it in her individual name only without the addition of “executrix.” The court held that, as she acknowledged the execution of the conveyance not only as *583executrix, but also “for the purposes therein named,” it was sufficient to pass the title she had as an individual. The words “executrix and devisee” were properly to be rejected as merely descriptive of the person, having no more effect than if she had written after her name “widow” or “dressmaker” or “housekeeper.” In Beckel v. Petticrew, 6 Ohio St. 247, the blank for the venue in the form of certificate was not filled; but the officer recited- that he was a “justice of the peace in and for said county,” and, as the name of the county appeared in the body of the mortgage, it was held sufficient. Estate of Dahlem, 175 Pa. 454 (34 Atl. 807, 52 Am. St. Rep. 848), was a case where the blank for the date of the acknowledgment was not filled, but the mortgage itself was dated, and it was recorded the same day. The court presumed the acknowledgment was also taken on that day. Love’s Lessee v. Shields, 3 Yerg. (Tenn.) 405, was where there was indorsed on the deed this writing:
“State of Tennessee, Greene County.
“January Sessions, 1807, Tuesday, 27th.
“Then was the execution of the within conveyance duly acknowledged in open court by Seymour Catching, the grantor therein named, and admitted to record. Let it be registered.
“Teste: Val. Sevier, Clerk.”
The objection was that neither the name of the grantor nor the quantity of land appeared in the certificate quoted. The court held, however, that these faults were cured by reference to the deed upon which it was indorsed. This case is criticised by the same court in Yerger v. Young, 9 Yerg. (Tenn.) 38, showing it not to be in accord with the current of authority. It is not applicable to the present contention. Blake v. Hollandsworth, 71 W. Va. 387 (76 S. E. 814, 43 *584L. R. A. (N. S.) 714), holds that, where there are two certificates of acknowledgment indorsed on the same deed, one for the husband and the other for the wife, taken on the same date before the same officer, the official capacity of the officer not being written after his signature to the former, it may be cured by reference to the latter which he signed properly, adding the title of his office. The court held it good as against the grantor, but whether it was entitled to record as constructive notice to creditors was not considered. Shelton v. Aultman & Taylor Co., 82 Ala. 315 (8 South. 232), holds that, in the absence of fraud or imposition where a wife signed a mortgage using the name of “S. E. Shelton,” and the officer used the same name in a certificate of acknowledgment otherwise regular, she cannot impeach the certificate by showing that her true name is “Lucinda E. Shelton.”
There is no objection to the doctrine that we may look to the whole deed in construing its validity whether of execution or acknowledgment. The principle is that one part may aid, but not dispute the other. This, however, does not support the acknowledgment in question. Instead of being aided by reference to the body of the mortgage it is contradicted. If we are to believe the officer’s certificate, it appears that the names of two single men have been appended to a deed by a man and his wife who then acknowledge it as their own act, and not that of those named as grantors. If, indeed, as the officer’s statement says, the married couple did execute the mortgage, it cannot bind the estate of the bankrupts without further showing of authority, as by power of attorney or the like. On the other hand, if the bankrupts in fact signed the mortgage, then the acknowledgment is manifestly untrue, and does not entitle the instrument *585to record. In either case the trustee in bankruptcy is not affected in the absence of actual notice of the execution of the mortgage by his bankrupts. To uphold the certificate is tantamount to saying that Jones can acknowledge as his own a deed purporting to be that of Brown so as to bind the latter and furnish record notice to his creditors.
If the allegations of the complaint were sufficient to authorize the correction of a mutual error, the plaintiff might obtain relief under the doctrine of Meier v. Kelly, 22 Or. 136 (29 Pac. 265), where it is held thus:
“A judgment lien attaches only to the actual, and not to the apparent, interest of the judgment debtor in land, and is subject to any equitable estate therein hostile to the judgment debtor existing at the time the judgment was rendered, whether known to the judgment creditor or not; and for the purpose of protecting such equitable estate, courts of equity will correct a mistake in a mortgage upon which the equitable estate depends, and, as corrected, give it priority over a subsequently acquired judgment, so that the judgment lien will be confined to the actual interest of the judgment debtor in the land.”
The national bankrupt law provides that:
Trustees in bankruptcy, “as to all property in the custody or coming into the custody of the bankruptcy court, shall be deemed vested with all the rights, remedies, and powers of a creditor holding a lien by legal or equitable proceedings thereon”: U. S. Comp. Stats. Supp. 1911, p. 1500 (U. S. Comp. Stats. 1913, § 9631).
In Section 70, on page 1511 of the same compilation (U. S. Comp. Stats. 1913, § 9654), it is provided that the trustee of the estate of a bankrupt, upon his appointment and qualification, shall be vested by operation of law with the title of the bankrupt, as of the *586date lie was adjudged a bankrupt, except as to exempt property, to all property which prior to the filing of the petition he could by any means have transferred or might have been levied upon or sold under judicial process against him. It thus appears, according to the national legislation, that immediately upon the qualification of the defendant Sabin as trustee in bankruptcy of the Smiths, so far as the complaint discloses, he at once became the owner of the equity of redemption in the realty described in the mortgage sought to be foreclosed. From that time on it was in the custody of the bankruptcy court within the meaning of the act of Congress. As holder of this estate in the land the trustee may rightly resist the premature foreclosure of the mortgage. He was entitled to withstand the visitation upon his estate of the expenses of foreclosure and the amount of attorneys’ fees charged in the complaint. By that much would the estate of his bankrupt be lessened unnecessarily and prematurely. It is possible that the estate may be sufficient to pay in full all claims against the same, including the mortgage in question without resort to foreclosure; hence he has standing to object to the present suit. That the pleading is insufficient to authorize a correction of the alleged mistake is clearly demonstrated by the case of Hughey v. Smith, 65 Or. 323 (133 Pac. 68), and the demurrer should have been sustained. The so-called supplemental complaint is not in any sense such a document. All its contents could have been stated in either of the previous declarations of the plaintiff. It is merely a second amended complaint. In addition to the objection being well taken to this last complaint, it was error to proceed to judgment and decree without deciding the issue of law thus ten*587dered. It was an error to overrule the demurrer to the second complaint.
For these reasons, I dissent from the opinion of Mr. Justice Bean in respect to the sufficiency of the acknowledgment of the execution of the mortgage in question.